DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by JP 3676686 B2.
	Regarding claim1, JP discloses an air heater comprising: a direct heat generating portion configured to be heated by an electric current supplied from outside (see paragraph 0006); an indirect heat generating portion configured to be heated by conductive heat (see paragraph 0006), which is supplied by physical contact with the heated direct heat generating portion, and configured to heat air coming in through an inlet opening formed on one side while the air is passing through an outlet opening formed on the other side (see paragraph 0006); and a housing (1) made of an insulating material that provides a space where the direct heat generating portion and the indirect heat generating portion are placed, and that comprises an air inlet on one side through which the air is drawn in from outside and an air vent on the other side through which the air is released (see paragraph 0015).
Regarding claim 2, JP discloses a frame (20) that provides support between the housing (1) and the indirect heat generating portion so that the housing and the indirect heat generating portion are fixed a certain distance from each other.
Regarding claim 3, JP discloses a lead portion that supplies electric power to the direct heat generating portion (see paragraph 0006).
Regarding claim 4, JP discloses the direct heat generating portion is embedded inside the indirect heat generating portion (see paragraph 0006).
Regarding claim 5, JP discloses the direct heat generating portion is placed on the outside of the indirect heat generating portion, and the air passes through a space formed on the inside of the indirect heat generating portion (see paragraph 0006). 
Regarding claim 6, JP discloses a packing portion for preventing air from getting in between the housing and the indirect heat generating portion (s2e paragraph 0015).
Regarding claim 7, JP discloses the direct heat generating portion is placed on the inside of the indirect heat generating portion, and the air passes between the housing and the outside of the indirect heat generating portion (see paragraph 0006).
Regarding claim 8, JP discloses a packing portion for preventing air from getting inside the indirect heat generating portion (see paragraphs 0016, 00020).
Regarding claim 13, JP discloses the housing and the indirect heat generating portion have a cylindrical structure (see fig. 9). 


                             Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3676686 B2.
JP discloses the aforementioned, but fails to explicitly disclose the housing being made of quartz or the heat generating portion of non-metal material or ceramic or nichrome or tungsten. It would have been obvious to one having ordinary skill in the art to have the housing being made of quartz, the heat generating portion of non-metal material, or ceramic or nichrome or tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416  (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the housing being made of quartz, the heat generating portion of non-metal material or ceramic, or nichrome or tungsten in order to meet environmental needs in modifying JP device. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                       05/20/2021